 338DECISIONSOF NATIONALLABOR RELATIONS BOARDrings Construction Company, Inc., and Walter J. Barnes Elec-tricalCompany, to engage in. a strike, or threaten, coerce, orrestrain Binnulgs Construction Company, Inc., and Walter J.Barnes Electrical Company by striking or picketing, where ineither case an object thereof is to force or require said persons tocease doing business with Markwell and Hartz, Inc.BUILDING AND CONSTRUCTION TRADES COUNCILofNEWORLEANS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana, Telephone No. 529-2411, Extension 6396, if theyhave any question concerning this notice or compliance with itsprovisions.James Rubin d/b/a Orthodontist's Service, Hawley's, Inc., andPrior Plastics,Inc.andDistrict 65, Retail,Wholesale and De-partmentStore Union, AFL-CIO.Case No. 2-CA-10352.Octo-ber 26, 1965DECISION AND ORDEROn July 1, 1965, Trial Examiner Leo F. Lightner issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exami-ner's Decision.Pursuant to the provisions of Section 3(b) of the National. LaborRelations Act, as amended, the National. Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof t:he Trial Examiner.155 NLRB No. 37. ORTHODONTIST'S SERVICE, ETC.339ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondents, James Rubin d/b,/a Ortho-dontist's Service, Hawley's, Inc., and Prior Plastics, Inc., New York,New York, their officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order, as somodified :1.Add the following as paragraphs 2(c), 2(d), and 2(e) to theTrial Examiner's Recommended Order, the present paragraphs 2(c),2(d), and 2(e) and those subsequent thereto being consecutivelyredesignated :(c) If there is not sufficient work available for the remainingemployees and those to be offered reinstatement, all available positionsshall be distributed among them without discrimination against anyemployee because of concerted activities, in accordance with suchsystem of seniority or other nondiscriminatory practice heretoforeapplied by the Respondent in the conduct of his business. If, aftersuch distribution, any employees remain for whom no positions areavailable, the Respondent shall place such employees on a preferentiallist with priority in accordance with such system of seniority or othernondiscriminatory practice heretofore applied by the Respondent inthe conduct of his business, and thereafter offer them reinstatementas such employment becomes available and before other persons arehired for such work.'(d)Make whole for loss of earnings each unfair labor practicestriker may suffer by reason of the Respondent's refusal, if any, toreinstate them, in the manner herein prescribed, by payment to eachof them of a sum of money equal to that which he normally would haveearned as wages during the period beginning 5 days after the date onwhich he applies for reemployment or reinstatement, and terminatingon the date of Respondent's offer of employment or placement as thepreferential list herein prescribed, whichever is applicable.'(e)Notify the above-mentioned employees if presently serving inthe Armed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.'The notice to all employees attached to the Trial Examiner'sDecisionis correctedaccordingly.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heard before Trial ExaminerLeo F.Lightner in New York,New York,on March 8,9, and 10,1965, on the complaint of the General Counsel,212-809-66-vol. 155-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDas amended, and the answers of James Rubin d/b/a Orthodontist's Service, Haw-ley's, Inc., and Prior Plastics, Inc., herein referred to as Rubin, Orthodontist's, Haw-ley's, and Plastics, respectively, and Respondent collectively.'The issues litigatedwere whether the Respondents, collectively, and Rubin, particularly, violated Sec-tion 8(a)(1), (3), and (5) and Section 2(6) and (7) of the Labor ManagementRelations Act, 1947, as amended, 61 Stat. 136, herein called the Act.At the closeof the hearing the parties presented oral argument, and a brief was filed, thereafter,by General Counsel. Said arguments and brief have been carefully consideredUpon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe following facts relative to themodus operandiof Respondent are undisputed.James Rubin, an individual, is, and has been at all times material herein, a pro-prietor doing business under the trade name and style of Orthodontist's Service,having his principal office and place of business at 141 West 17th Street, on thethird floor, in the city and State of New York.Prior Plastics, Inc., is a New York corporation with its principal office and placeof business at 141 West 17th Street, third floor, in the city and State of New York.Rubin is president of Plastics.Rubin, his wife, and his son are the sole stockholders.Hawley's, Inc., is a New York corporation, having its principal office and placeof business at 43 West 16th Street, approximately two and one half city blocks from141West 17th Street, in the city and State of New York.Rubin is president ofHawley's.Rubin, his wife, and his son are the sole stockholders.Orthodontist's and Plastics occupy adjacent space on the same floor, separated bya partition, which does not extend to the ceiling. In September and October 1964,2Orthodontist's had 12 production employees, Plastics had 2, and Hawley's had 2.3The materials produced by Orthodontist's were specific items for Hawley's, similar,arclic appliances, and fixed appliances such as arches, bands, and other orthodonticappliances.Hawley's likewise produces Hawley appliances and acrylic appliances.It is undisputed that all of these appliances, whether produced at Orthodontist's orat Hawley's, are cured at Orthodontist's?Rubin explained that the sole differentia-tion of the products were the "types of clasps and tail pieces used."It is undisputed that an employee of Hawley's would make two and three tripseach day to Orthodontist's, delivering work which had been done at Hawley's, whichwere Hawley products, for curing at Orthodontist's, picking up these products andreturning them for delivery from Hawley's, also picking up work at Hawley's whichwas done by Hawley employees, which in fact was work being done for sale byOrthodontist's.Martinez credibly related that during the last month he was employedat Hawley's, approximately 50 percent of the work he did was done on products ofOrthodontist's, as distinguished from Hawley's.5It is undisputed that, when Hawley's was established by Rubin, Martinez, whohad been employed by Orthodontist's for approximately 17 years and Daniel Celli,who had worked, previously, for a number of years at Orthodontist's, were assignedto do the work at Hawley's by Rubin. Apparently as the result of a dispute betweenMartinez and Celli, the latter left Hawley's and was rehired by Rubin at Ortho-dontist's.When Celli left Hawley's, Rubin transferred Lopez from Orthodontist's,where he had been employed for a substantial number of years, to Hawley's.1 The charge herein was filed on October 30, 1964. An amended charge was filed onNovember 13, 1964. The complaint issued on December 30, 1964.2 All dates herein are 1964 unless otherwise Indicated.8However, Hawley's two employees were laid off on September 25, under circumstancesconsideredinfra.4Rubin explained that he established Hawley's to cut price and compete with Ortho-dontist's.Rubin related that several years previously a number of his employees, atOrthodontist's, left and opened up their own laboratory and cut prices.Orthodontist'sService had a reputation of being an excellent laboratory and had no reason to cut itsprice but, Rubin explained, he was losing business to these former employees who cutprice, so he established Hawley's in order to be able to compete, for the same merchandise,'at lower prices.-5While Rubin disputed this estimate, he produced no evidence to contradict It.Forreasons enunciatedinfra,I do not credit Rubin. ORTHODONTIST'S SERVICE, ETC.341Plastics is a machine shop which also produces merchandise for the dental field,and in addition for the optical field and Western Electric.Harold Armstrong, oneof Plastics' two production employees, related that he had to go through Ortho-dontist's laboratory in order to reach his work station, and exited in the same man-ner.Armstrong related thatmaterialson which he worked, such as a labial bow,were used at Orthodontist's in the making of appliances.Armstrong asserted theywere transferred to Betta Orthodontic Supplies and then to Orthodontist's Service.6It is undisputed that during the year preceding the issuance of the complaint, onDecember 30, 1965, Orthodontist's manufactured, sold, and distributed productsvalued in excess of $50,000 which were shipped in interstate commerce directly toStates of the United States other than the State of New York. It is undisputed thatOrthodontist's is engaged in commerce within themeaning ofthe Act.Rubin, how-ever, asserted that Hawley's and Plastics, each, do less than $50,000 worthof busi-ness in a year.This evidence is undisputed.General Counsel contends that Orthodontist's, Hawley's, and Plastics constitute asingle employer for jurisdictional purposes.Respondent disputes this premise, whichis next considered.Itappears undisputed that Rubinis thesole operative head of all three enter-prises.No evidence was presented by Respondent to establish that anyone otherthan Rubin occupied a supervisory position, within the meaning of Section 2(11) ofthe Act. It may be inferred that Rubin alone controls the labor relationspolicies ofall three enterprises.?The Board,in numerous cases,has held that,in determiningthe identity of anemployer forjurisdictionalpurposes, two ormore separate enterprises or entitiesmay constitutea singleemployer where "theintegrationof ownership,management,and operations, and centralized control of labor relations policies exists." 8 In suchinstances the totality of an employer's operations determine whether or not juris-diction should be asserted over a particular employer.The T. H. Roger LumberCompany,117 NLRB 1733, 1735.InSiemons Mailing Service,122 NLRB 81, 85, the Board establisheda jurisdic-tional standard of inflow or outflow in excess of $50,000 for nonretail enterprises.I find there is an integration of ownership, management, and operations, and acentralized control of labor relations policies and that the three Respondents are asingle employer within themeaning oftheAct.Accordingly I find that Ortho-dontist's,Hawley's, andPlastics constitute a singleemployer for jurisdictional pur-poses.I furtherfind said Respondents are engaged in commercewithin the mean-ing of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDDistrict 65, Retail,Wholesale and Department Store Union, AFL-CIO, hereincalled District 65, is a labor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe principal issues raised by the pleadings and litigated at the hearing are whetherthe Respondent: (1) interfered with, restrained, and coerced its employees by: (a)Rubin, on various dates commencing in June and continuing until October, warningdRubin produced no evidence to refute these assertions.Rubin's denials of Armstrong'sassertions are not credited. It appears undisputed that Betta Orthodontic Supplies is aseparate sales corporation.Rubin asserted he is president of Betta and his wife is thesole stockholder.Betts is also located at 141 West 17th Street, third floor.Rubinacknowledged that Betta sold some of Plastics merchandise, including sales to Ortho-dontist's.However, It is undisputed that Betts Orthodontic Supplies had no productionemployees and is not involved in this litigation.71 find of no consequence the fact that Rubin's son usually answers the telephone forPlastics, and is an officer of Betta, as well as a stockholder in Hawley's and Plastics.Rubin asserted that his son and Leonard Schwartz answered the telephone, inferentiallyin a common office, for Orthodontist's.Neither do I find of any consequence Rubin'sassertion that the fringe benefits for employees of the three corporations had variations.8Major Service Co., a Washington corporation,129 NLRB 794, 796;Crenshaw's lee.,et at.,115 NLRB 1374, 1376;Orkin Exterminating Company, Inc.,115 NLRB 622;NewEngland Web, Inc., et at.,135 NLRB 1019, 1026-1027;Editorial "El Impartial," Inc.,123 NLRB 1585. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to refrain from becoming or remaining members of District 65, or otherlabor organizations, and threatening said employees with discharge and otherreprisals if they became or remained members of District 65, or other labor organi-zations, or gave any assistance or support to them, or (b) Rubin, in August andSeptember, warning employees that Respondent would never sign a contract withDistrict 65, and threatening plant closure and other reprisals if the employees becameor remained members of District 65, or gave any assistance and support to it; or(c)Rubin, in August and September, interrogating employees concerning theemployees' membership in, activities on behalf of, and sympathy in and for District65; or (d) Rubin, in August and September, caused to be kept under surveillancethe meeting places, meetings, and activities of District 65, and the concerted activi-ties of the employees, conducted for the purpose of collective bargaining and othermutual aid and protection, and warning said employees that he knew who amongthem had joined District 65, or designated it as their collective-bargaining represent-ative; or (2) by discriminatorily laying off or discharging Thomas Martinez andRobert Lopez, on September 25, and thereafter failing and refusing to reinstate, oroffering to reinstate, said employees to their former or substantially equivalent posi-tions, because said employees gave assistance and support to District 65; or (3),since on and after October 28, and at all times since, refused to negotiate and bar-gain with District 65, in good faith, and, on the contrary, negotiated in bad faith,with no intention to enter into any final or binding collective-bargaining agreementwith it, and refused to negotiate and discuss with District 65 wages, hours, or otherterms and conditions of employment of the employees, when District 65 repre-sented a majority of said employees, and had been certified as the exclusive collective-bargaining representative of said employees in a specified appropriate unit,unless and until District 65 first agreed that Respondent would have the unqualifiedand unconditional right to fire employees forthwith, without any recourse; or (4)whether a strike which ensued was caused and prolonged by the unfair labor prac-tices alleged.Each Respondent filed a separate answer, specifically denying theallegations of the complaint relative to the alleged unfair labor practices, and assert-ing certain alleged affirmative defenses. In the latter category Respondent assertsthat:(1) it was ready, able, and willing to bargain in good faith, on condition, as aprerequisite, that Respondent have the right to hire and fire employees "without anyinterference, objection or hindrance on the part of the Union and its members"; and(2) all of Rubin's statements, remarks, or utterances are protected by constitu-tional guarantees of free speech, and, alternatively, any "Act, Rule, or Regulationinfringing upon such guarantees and rights and depriving the Respondent of Free-dom of Speech is unconstitutional"; and (3) the layoffs were for cause.B. BackgroundOn an unspecified date, presumably in 1956 or 1957,9 District 65 and, inferen-tially,Orthodontist's,19 entered into a collective-bargaining agreement, which, infer-entially, extended over an approximate 2-year period.The circumstances leading torecognition and its cessation are obscure.The events with which we are herein concerned commenced with an organizingeffort by an unidentified union in June 1964. The efforts of District 65 to organizeRespondent's employees commenced, at the earliest, in August.It appears undisputed that, at a meeting conducted by District 65 on September 9,a substantial number of Respondent's employees signed union authorization cards.On September 17 District 65 filed a petition for an election 11 In the original peti-tion the Union sought to represent only the employees of Orthodontist's and Plastics,being 14 in number.12On October 5 an amended petition was filed by District 65to include the two production employees of Hawley's.An agreement for consentelection was executed on October 5 covering two separate units, one of office clericalemployees and the other of production employees, of the three Respondents, withi Rubin was vague and uncertain as to the exact period covered by antecedent events.The record is otherwise obscure as to time.10 It is patent that Hawley'swas not in existence at that time. It is obscure as towhether Plastics' employees were included or excluded.n Case No. 2-RC-13669, of which I have taken official notice."It is undisputed that at that time Orthodontist's employed 12 and Plastics 2 produc-tion employees. ORTHODONTIST'S SERVICE, ETC.343customary exclusions.13An election held on October 13 resulted in a certificationof District 65, as collective-bargaining representative for the unit of productionemployees.The Board's certification was issued on October 21 14C. Interference,restraint,and coercion1.Interrogation and threatsOn unspecified dates, in June and July, an unidentified organizer for an unidenti-fied union appeared at the street level entrance of 141 West 17th Street.Duringthis period, Rubin held individualconferenceswith a number of the employees toascertain what, if anything, they knew about the organizer.The factsrelative tothese conversations are set forthseriatim.John McNeese, who had been employed by Rubin for 19 years, related that inJuneRubin called him into the office, advised him that union men were downstairsand that he did not want them hanging around.McNeese responded that Rubindid not have to worry about him, that hewas not thinkingabout the Union.Vincent Piccolo, an employee of Rubin's for 12 years, related that in June Rubinadvised him that Rubin had reports that therewas someonedownstairs from theUnion.Piccolo responded that it was news to him.Rubin then advised, "I am notgoing through this anymore."Piccolo inquired, "Going through what?"Rubinasserted, "If you peopleare goingto start thisjunk again,I will not putup with it.I will notsignanything, so don't sign anythingbecause if I catch anybody that'stalking to any union delegate or in the shop, they will be fired on the spot."Theconversation was in the stock area of the plant.James Woodyard, who had been employed by Rubin for approximately 20 years,related that in July Rubin called the majority of the employees into his office, infer-entially one at a time.Woodyard related that he was thelast onecalled in.Rubinadvised Woodyard, "James, I understandsomeunion representativesare downstairs,and if any of these boys connect themselves with the Union,I am goingto fire themon the spot."Arthur McFadden was employed by Rubin for 10 years.McFadden related thathe wanted to speak to him in the supply room. Rubin told McFadden that therewere some union men downstairs and asked what he knew about it.McFaddenresponded he did not know anything about it.Rubin then advised him that if Rubincaught McFadden, or any other workers, talking to anyone downstairsin regard tothe Union he would fire them on the spot.McFadden responded that he did notknow anything about a union.It appears that Rubin engaged in additional interrogation, as alleged, in Augustand September.Harold Armstrong, an employee of Plastics for 5 years, related that, about themiddle of August, Rubin came to where he was working and told him that theemployees in Orthodontist's were getting together and trying to get a union.Rubinadvised Armstrong that if he heard of any men talking union or talking to anyorganizer that he would be fired from his job on the spot. Rubin advised Armstrongthat Rubin wasnot goingto go throughagainwhat he went through in 1959, whichwas at a time prior to the hiring of Armstrong.Leonard Rosser, an employee of Rubin for 14 years, related that in early Augusthe had a conversation with Rubin, in the supply room.At that time Rubin advisedRosser that if he caught any of his employees talking to any union members hewould fire them on the spot.McNeese credibly related that, when he returned from vacation in earlySeptem-ber, Rubin called him into the office and advised him, "Joseph, I thought you weremy friend."McNeese responded that he was.Rubin then stated, "Well, I don't seewhy you want to go out with the fellows and bring a union in."McNeese respondedthat he was not trying to bring a union in, that he was going with a majority.McNeese placed the time of this conversation as September 2 or 3.Rubin thenadvised McNeese, "I'm going to tell you now, I'm not going to have no damn unionin here. If I catch any of you talking with any of the union guys I'll fire you righton the spot."18 By stipulation, dated October 13, the parties agreed that Minnie and Kenneth Rubin,wife and son, respectively, of James Rubin, and Rebecca Rubin, sister-in-law of JamesRubin, were ineligible.14District 65's effort to organize the office clerical unit was unsuccessful. 344DECISIONS OF NATIONALLABOR RELATIONS BOARDMcNeese related that on another occasion, prior to September 9, Rubin calledLeonard Rosser, Richard Rodriguez, and McNeese, all Orthodontist's employees,into the office.At that time Rubin advised Rosser that he had been very nice tohim, and had taken him from a delivery boy and made him a technician. Rosserresponded that he had begun work as a technician.Rubin then stated to McNeese,"I'm surprised at you.You are supposed to be my friend and you want to go andget into the union-."McNeese advised Rubin that Rubin could not blame him,because he had been with Rubin for 20 years and there were other employees whohad been there 12 years who were making more money than he was. Rubin there-upon responded, "If you don't like it, quit."Piccolo credibly related that, in early September, Rubin called him to the backof the lab and told Piccolo that Rubin had found out that Woodyard was trying toform some kind of a union. Piccolo identified Woodyard as a fellow employee.Piccolo related that Rubin stated that Woodyard, after approximately 20 years ofemployment, wants to start this ruckus of starting thisunion again.Rubin stated hecould not understand why Woodyard wanted to start so much trouble because hehad been good to him. Piccolo called Rubin's attention to the fact that he had finedWoodyard $25 for being late one morning. Piccolo asserted that Rubin then askedPiccolo how he stood and what gain he would get. Piccolo responded that he thoughthe couldgaina lot, that he had not had a raise for 4 or 5 years, and he thought thatthe Union could get it for him. Piccolo said that Rubin responded by threatening himagainand telling him if he started something, that Rubin was getting older and didnot intend to go through this same disturbance he had the last time, and would firethe man on the spot 152.SurveillanceMcNeese credibly testified that he had a conversation with Rubin in Rubin's office,about September 6 or 7, relative to a union meeting that was to be held.16RubintoldMcNeese, "Joe. there is a meeting tonight at the union hall. I know you'regoing."McNeese related that he lied and stated he was not going.Rubin then said,"You're going. It you are going I will find out."McNeese again responded thathe was not going.Rubin then stated, "Well I will find out if you go because I havetwo people there watching."McNeese attended the meeting and was called into theoffice by Rubin 2 days later.At that time, Rubin advised McNeese that he hadattended the meeting.McNeese denied the assertion and requested Rubin to con-front him with the person who said that he had attended the meeting.3.Speeches and threatsA number of witnesses 17 related that Rubin turned off the plant radio and madespeeches on a number of occasions between early September and the date of theelection,October 13.The number of these speeches was variously estimated asbeing from three to six.Woodyard asserted in the first week in September, with substantially all employeesof Orthodontist's and Plastics present, Rubin advised them, "I understand that youall have joined the Union, and James [Woodyard] you are the one that got it started.Local 65 is no good. I have had trouble with them before." Rubin then referredto the Union derogatorily.Rubin asserted that he had had trouble with them beforeand that they could not do anything for the employees.Rubin called attention tothe fringe benefits in existence, and advised the employees that he was not going tohave any dealings with District 65.Rubin also advised the employees that he wouldnever sign a contract with District 65.The substance of these speeches, accordingto each of the witnesses, was repetitive.It is patent from the testimony of the same employees identified in the footnotethat Rubin made a speech on October 13, about 45 minutes after the election washeld, and after the union representatives had departed.Rubin advised the employ-ees, according to McNeese, that the Union had lost its effort to organize the officeemployees.He also advised them that they had won by a vote of 11 to 1, that noone made them vote or compelled them to vote as they did.He repeated his priorstatement that he did not have to sign anything, "All I have to do is just talk." Piccolo15Woodyard,who appeared as a witness,acknowledgedthatitwas he who contactedDistrict 65.16MeNeese related that there were two meetings.The record establishes that at ameeting onSeptember 9 many of the employees signed union authorization cards.27 Including McNeese, Armstrong, Piccolo, Woodyard, and McFadden. ORTHODONTIST'S SERVICE, ETC.345credibly related that Rubin asserted that even though the men had signed a unioncard it did not mean that they had to participate in the Union, that they could dowhat they wanted to anyway. Rubin also advised that if there was a strike, thoseemployees who wanted to work would be provided police protection.McFadden, and other witnesses, testified that Rubin emphasized, in severalspeeches, that he would never sign an agreement with the Union, and this statementwas made both prior to and after the election.4.Respondent's defensesDuring the hearing, Rubin asserted that the reason for his interrogations of theemployees was that previously some employees, inferentially in 1956 and 1957, hadcomplained that pressure was being used to compel them to join District 65.McNeese acknowledged that Rubin did ask him if he was being forced into theUnion.Rosser also acknowledged that Rubin asked him if he was being coercedinto joining the Union. I find no merit in this defense.The events during theorganizing campaign of 1956, or the period of negotiations between Respondent andDistrict 65, in 1956 to 1958, are remote in point of time to the events with whichwe are here concerned.During the hearing Rubin, acting as his own counsel, asserted that he categoricallydenied making the statements testified to by the various employee witnesses.As awitness, Rubin acknowledged that he had a number of conversations with a numberof employees in which he related the trouble he had previously with District 65.He also acknowledged that in September he called McNeese, Rodriguez, and Rosserinto his office because he had been informed that these employees had joined theUnion.He asserted his reason for calling them in was to determine if they had beencoerced into joining the Union.To the extent Rubin's testimony is at variance withthat of General Counsel's witnesses I credit the latter.Rubin acknowledged making a speech on "one or two occasions" prior to theelection, but denied that he made as many speeches as testified to by some of thewitnesses.Rubin admitted that in a pretrial statement he had acknowledged making"several" such speeches.He explained that by "several" he meant two.18Rubin asserted the reason he addressed the employees was that he had beeninformed that District 65 was organizing them.Rubin asserted these individualshad been working for him for a long time and "I didn't want them to get involvedwith something they didn't understand, so I therefore made it very clear that the onlything I wanted was the right to hire and fire without review by the Union, becauseof their own knowledge they knew what took place in the matter of Calvin Nesbit'sfiring." 19Rubin acknowledged advising the employees that any contract he signedwith District 65 would have to provide him with the unqualified right to hire andfire,without review by the Union.Rubin categorically denied ever stating that hewould never sign a contract with District 65. I do not credit this denial.Rubin, having categorically denied having made the statements testified to by thewitnesses, the denial being as a statement of counsel as distinguished from testimonyas -a witness, then urged that any statement, remark, or utterance that he made wasprotected under the constitutional guarantees of freedom of speech. In support ofthis contention, Rubin asserted that any fact, rule, or regulation infringing upon suchguarantees and rights and depriving the Respondent of freedom of speech is uncon-stitutional.I find no merit in this contention.Concluding FindingsThe evidence establishes, and I have found, that Rubin, on various dates com-mencing in June and continuing until October, warned employees to refrain frombecoming or remaining members of District 65, or other labor organizations, and'Typical of the evasivenessengaged inby Rubin, both as counsel and witness, werehis effortsto avoid a direct answer as to whether he read his pretrial statement ofNovember 19, and whether its contents were true.Rubin asserted, in part, "Not wishingat anytime to create any hindrance to an election, or so forth and so on, I did or mayhave said yes to his [the investigator's] statements as he wrote them, but did not neces-sarily infer that semantically they were absolutely correct "The election was held onOctober 13, more than a month prior to the making of the statementHow the statementcould "create a hindrance," a month after certification, is unexplainedza Rubin asserted that during the 1956 to 1958 contract period with District 65, he wasrequiredto arbitrate the discharge of Nesbit. It was his contention that the Union'sprotest, inthatinstance,was without merit. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatened employees with discharge and other reprisals if they became or remainedmembers of District 65, or other labor organizations, or gave any assistance or sup-port to them. I have also found that in August and September, Rubin interrogatedemployees concerning the employees' membership in, activities on behalf of, andsympathy in and for, District 65. I have also found that in September and OctoberRubin, in speeches, advised the assembled employees that Respondent would neversign a contract with District 65. It is particularly significant that this latter threat wasenunciated not only before, but also after, Rubin was aware that the employees hadoverwhelmingly selected District 65 as their collective-bargaining representative onOctober 13.Numerous Board decisions have held that the interrogation of employees individ-ually about union activities do not fall within theBlue Flash 20doctrine and areviolative of Section 8(a)(1), where inquiries were not shown to be for the purposeof determining the extent of the Union's representation, or for any legitimate pur-pose, and were not in all instances, accompanied by assurances that there would beno reprisals.Orkin Exterminating Company of South Florida, Inc.,136 NLRB 399.It is well established that threats of economic retaliation to discourage activitiesof the employees, protected under Section 7, constitutes an unfair labor practicewithin the purview of Section 8 (a) (1) of the Act.Accordingly, I find Respondent'sinterrogation, threats of economic retaliation, and threats that it would never sign acollective-bargaining agreement with District 65, as found above, in each instanceconstitute an unfair labor practice proscribed by Section 8 (a) (1) of the Act.I have found that, on about September 7, Rubin advised McNeese that Rubinknew of a union meeting scheduled to be held that evening, and further advisedMcNeese that if he attended the meeting Rubin would be apprised of that fact. Twodays later Rubin advised McNeese of Rubin's knowledge that he did attend the unionmeeting.As a minimum, this conduct constituted the creation of an impression ofsurveillance, and an interference with the rights of the employees, protected bySection 7 of the Act.Ainsworth Manufacturing Company, Springfield Division ofPrecasco Corporation,131 NLRB 273. I find this conduct of Respondent an unfairlabor practice within the meaning of Section 8(a)(1) of the Act.D. The refusal to bargain1.The appropriate unit-the Union's majority statusI find the following employees of Respondent constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act:All production employees, exclusive of all supervisors as defined in Section 2(11) ofthe Act 21It is undisputed that pursuant to an agreement for consent election, dated October 5,the Board conducted an election in the unit described on October 13, and as a resultthe Board, on October 21, certified District 65 as the collective-bargaining repre-sentative of said unit, pursuant to the provisions of Section 9(a) of the Act.Peter VanDelft, an organizer for District 65, filed the petition for election, onbehalf of the employees of Orthodontist's and Plastics, on September 17.VanDelftrelated that, the same day, he advised Rubin that he had filed a petition, that theemployees had designated District 65 as their collective-bargaining representative,and he asked Rubin to negotiate an agreement. Van Delft related that Rubin detailedprevious difficulties he had with District 65.Rubin also advised VanDelft that hemust have complete freedom to run his business as he saw fit "to hire and fire, tohave people work whenever and wherever he wanted " Rubin also advised that hisemployees were as well paid and had as good conditions as anyone in the industryand therefore if there were a contract, all it could do was to reflect what existed inthe shop at that time, that there was nothing more to give anybody, and if theUnion wanted a contract for the purpose of collecting dues, that would be all rightwith Rubin. This ended the discussion.While VanDelft and Rubin, and others, met at the Board office on September 28and October 5, there was no further discussion of negotiations prior to the day ofthe election, October 13.VanDelft asserted that on October 13, after the ballots had been counted, headvised Rubin that District 65 would like to negotiate as quickly a^ possible.Van-Delft quoted Rubin as responding, "You better understand something. If we aregoing to have a contract I better have the right to hire and fire equally without any20 Blue Flash Empress, Inc.,109 NLRB 591.21The parties stipulated, on October 13, to the exclusion of Minnie Rubin, KennethRubin, and Rebecca Rubin,wife, son,and sister-in-law,respectively,of James Rubin. ORTHODONTIST'S SERVICE, ETC.347objection by the Union and I better have the right to have people work overtimeanytime I want even up to and after 12 o'clock at night."VanDelft advised Rubinthat this seemed to be an extreme demand, but they should sit down and negotiateabout this and other questions.It is undisputed that subsequently, on October 28, Rubin met, for the purpose ofnegotiation, with VanDelft and a committee representing the employees comprisedof James Woodyard, Vincent Piccolo, and Harold Armstrong. In the interim, duringa telephone conversation relative to the meeting of October 28, Rubin remindedVanDelft of his demand that he have the undisputed right to hire and fire and tohave people work overtime.VanDelft advised Rubin that they would discuss thesedemands at the negotiating sessionRubin responded that there was not muchpoint to a meeting unless he had an answer to these demands.At the outset of the meeting, about 2 p.m, On October 28, Rubin demandedknowledge of VanDelft's answer to Rubin's demandVanDelft responded that hethought Rubin should state his problems so the committee members could hearthem.Rubin responded, "I told you what the problems were and you have got togive me the answer."VanDelft advised that he could not provide an answer becauseanything they discussed and any decision they made had to be made by the employ-ees, and that he thought the employees should hear what the problems were. Rubinthereupon advised those present that he had told VanDelft that he had to have theright to hire and fire people whenever he wanted to "and I don't want the Unioninterfering with me and I don't want anybody dragging me to arbitrations or any-thing else when I want to get rid of somebody." VanDelft responded that he knewof no union contract that contained provisions that just gave an employer theunlimited right to hire and fire, and that this was a subject of normal collective bar-gaining in every contract.VanDelft suggested Rubin's position was extreme andthey ought to work out some acceptable formula for handling this problem, givingthe Union the right to contest a discharge.Rubin asserted he would not agree tothat, that it was impossible, that he had to have the "absolute" right to hire and fire.VanDelft advised Rubin that he wanted to be judge, jury, and executioner.Rubinresponded, "I don't care what you call it, I have to have the right to hire and firepeople."VanDelft responded that in this country, "even a murderer has the rightto have a trial and you want to deny this to a person you want to fire." Rubinresponded it did not matter to him, that he had had problems with the Union before,and "I'm not going to have the Union abuse me. I have to have the right to hireand fire."VanDelft then suggested that since they could not resolve this, theyshould move on to other issues and see what they could settle and then perhapsreturn to this at the end.Thereupon, Rubin asserted, "I have nothing to discussunless you give me the answer on this."VanDelft responded that they ought to gofurther, on other matters, and work out an answer on this demand later on.Rubinagainresponded, "There is nothing to discuss unless you give me the answer onthis."VanDelft then suggested that perhaps they could settle the question of wages.Rubin responded that he was not discussing anything "until we settle this "VanDelftthen suggested they try to settle the other issues and then arbitrate this question.Rubin responded that he was not going before any arbitrator, he said, "We have tosettle this before we talk about anything else."With the latter assertion Rubin leftthe meeting.VanDelft acknowledged that during the discussion he advised Rubin that if hewas adamant in his position that he was leaving the Union no alternative but tostrike.Rubin responded they could do whatever they wanted. Rubin then requestedthat any strike be delayed for 3 days to permit him to clear up pending work.At 4:30 p.m. on October 28 Rubin inquired of Piccolo as to what the employeesintended to do.Piccolo responded that they were probably going to strike.Rubintold Piccolo that he knew of the trouble Rubin had with Nesbit. Piccolo respondedthat affair was 6 years ago, that Rubin had the best crew he ever had, and couldtrust them.Rubin responded that there was nothing that could be obtained by theUnion, "You are making a top salary.You are getting what you are getting, thereisnot a penny more in it." Piccolo asserted that if that was the way it was, theyhad no course but to strike.Rubin replied, "Go ahead and strike, but remember youare going to stay out there a long time."McFadden related that after Rubin returned from the negotiating meeting headvised the employees he had to have the right to hire and fire as he saw it.Hesaid the Union told him be was being extreme, that they would not agree to such aprovision and would have to have the right to arbitration.Rubin said nothing elsewas discussed, because he refused to go into other matters.Rubin then advised,"If you boys want to go out on strike, you may do so, but you will be out there untildoomsday. I will neversigna contract with 65, unless I get the right to hire and fire." 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDA strike ensued on October 29 and was still continuing at the time of the hearingherein.22The principal picketing was at the ground floor level of the building occu-pied by Orthodontist's and Plastics.Hawley's, which had been closed on Sep-tember 25, as discussedinfra,was picketed for only a few days, then the picket wasremoved.VanDelft, on October 30, advised Rubin that the picketing was not doing eitherof them any good, and that it was time for them to get together and try to resolvethe issues.Rubin responded that he still had to have the answer to the questionrelative to his right to hire and fire.VanDelft advised Rubin that his position withrespect to hiring and firing was extreme, that they ought to try and work out somekind of compromise.Rubin responded that VanDelft knew what Rubin wanted.VanDelft then suggested that they bargain on the other issues, that if they couldresolve the other issues there should not be any problem trying to resolve that issue.Rubin responded, "No, I have to have the right to hire and fireThat's the firstthing we have to talk about " Rubin asserted that he wanted the right to hire andfire "without any questions from anybody."The conversation ended on that note.Armstrong related a conversation he had with Rubin, while Armstrong was onthe picket line, in November.Armstrong inquired of Rubin why he did not sitdown with the union officials and see if they could work the matter out.Rubinresponded, "Get your Union to give me the hiring and firing and we can sit downand talk."Rubin also asserted, "I must have the right to hire and fire.Withoutthat, then there is no negotiations at all."VanDelft called Rubin 2 or 3 weeks after the strike commenced, on October 29,and inquired if he did not think it was time that they reached a settlement.Rubinresponded that his position was the same, that there was nothing to talk about unlessthey worked out the question of hiring and firing.VanDelft then suggested they goto the State Mediation Board or an impartial third party, to obtain aid in workingout a settlement.VanDelft related that he sought the services of the State MediationBoard and was advised by Nathan Cohen that Rubin refused to appear. This wasin the latter part of November.VanDelft asserted that be made another effort toobtain agreement from Rubin, at the end of December, without success.It appears undisputed that there were telephone calls subsequently between Rubin,on the one hand, and Al Bernknopf, vice president of the Union, and David Living-ston, president of the Union, and a meeting between Rubin and Livingston, in theperiod between December and an unspecified date in February 1965.Rubin wasadamant in his position relative to the condition precedent, statedsupra,and thereis no other evidence of collective-bargaining negotiations.2.Respondent's defenseRubin did not dispute the recitation of VanDelft, and other witnesses, relative tothe events set forth.Rubin asserted, "In my very first meeting with Mr. VanDelft,union organizer of District 65, I told him why I had to have the right to hire and firewithout review by the Union, that my previous experience with Local [sic] 65 madeitabsolutely necessary.He assured me something could be worked out. In everysubsequent meeting with Mr. VanDelft he assured me something could be workedout."Rubin acknowledged that when he subsequently offered to bargain withDistrict 65 he stated the same condition as a condition precedent, "but I alwaysadded if they could find a suitable substitution for my condition, I would accept it."Rubin acknowledged that he never negotiated as to other matters.His explanationwas, "Well, I can state that here if you will permit me, Mr Examiner.Only afterthe election did Mr. VanDelft then tell me that he could do nothing on this issue."Concluding FindingsI have found,supra,that Rubin, in several speeches prior to the election, advisedthe employees that he would never sign a contract with District 65.These events,in September and early October in point of time, were closely related to Rubin'sadvice to VanDelft, on September 17, that he must have complete freedom to runhis business as he saw fit, to hire and fire, to have people work whenever and whereverhe wanted. I have also found that, on October 13, immediately after the election,22 The testimony of VanDelft, relative to the events of October 28, were corrorboratedby Woodyard, Piccolo, and Armstrong. In view of the corroboration by other witnessesof the testimony of Armstrong, and having in mind Armstrong's demeanor,I find of noconsequence Rubin's effort to impeach Armstrong on the basis of a prior convictionIt isevident that Rubin first hired Armstrong with full knowledge of the background he nowseeks to usefor impeachmentpurposes. ORTHODONTIST'S SERVICE, ETC.349Rubin advised the employees that he did not have to sign anything, "all I have todo is just talk." It is patent and undisputed that Rubin demanded, as a conditionprecedent to any bargaining, that he be given an unfettered and unqualified rightto hire and fire, without review by the Union.General Counsel, in his brief, cites the holding of the Board in theVanderbilt23 casein which the Board found that a demand for a condition of an absolute right to dis-charge employees without restriction, as a condition precedent to negotiations, con-stituted conduct violative of Section 8 (a) (5) and (1) of the Act.In theVanderbiltand other cases 24 reference is made to the characterization ofsuch conduct, as I have found, as giving rise to the pointed observation of the FirstCircuit, concerning a similar proposal, inN.L.R.B. v. Reed & Prince Mfg.Co., 205F. 2d 131, cert. denied 346 U S. 887:It is difficult to believe that the company with a straight face and in good faithwould have supposed that this proposal had the slightest chance of acceptanceby a self-respecting union, or even that it might advance the negotiations byaffording a basis of discussion; rather, it looks more like a stalling tactic by aparty bent upon maintaining the pretense of bargaining.In thePrudentialcase 25 the Supreme Court held:Collective bargaining, then, is not simply an occasion for purely formal meetingsbetween management and labor, while each maintains an attitude of "take it orleave it"; it presupposes a desire to reach ultimate agreement, to enter into acollective bargaining contract.At the same time as it was statutorily defining the duty to bargain collectively,Congress, by adding Section 8(b)(3) of the Act through the Taft-Hartleyamendments, imposed that duty on labor organizations. . . . It intended to pre-vent employee representatives from putting forth the same "take it or leave it"attitude that had been condemned in management.It is apparent from the legislative history of the whole Act that the policy ofCongress is to impose a mutual duty upon the parties to confer in good faithwith a desire to reach agreement, in the belief that such an approach from bothsides of the table promotes the overall design of achieving industrial peace.Considering all of the evidence in the record, I find that at all times on and afterOctober 28, 1964, Respondent refused to recognize and bargain with District 65as the exclusive representative of the production employees,in anappropriate unit,for the purpose of collective bargaining, and that such conduct was violative of theprovisions of Section 8(a) (5) and (1) of the Act.E. The layoff of Martinez and Lopez, and the failure to recallIt is undisputed that Thomas Martinez and Robert Lopez were laid off by Rubinon September 25 and have not since been recalled.General Counsel contends thatthe layoff and failure to recall were discriminatorily motivated.Respondent con-tends that the layoffs were for cause, and the failure to recall was economicallymotivated.These contentions are next considered.Martinez was employed by Rubin at Orthodontist's for 20 years.When Rubinestablished Hawley's,Martinez was transferred to Hawley's and continued workingthere until his layoff on September 25.26 It appears undisputed that Martinezwas senior, in terms of service, of all of Rubin's production employees.RobertLopez was employed by Rubin at Orthodontist's for approximately 8 years, thentransferred by Rubin to Hawley's where he worked approximately 2 years prior tohis layoff on September 25.93Vanderbilt Products, Inc.,129 NLRB 1323, enfd. 297 F. 2d 833 (C.A. 2).g' SeeSenorita Hosiery Mills, Inc.,115 NLRB 1304, 1313.21N.L.R.B. v. Insurance Agents International Union, AFL-CIO (Prudential Ins. Co.),361 U.S. 477, 485, 486, 488.21There is confusion in the record as to precisely when Hawley's was established.Martinez testified that he worked there "a little over 2 years," while Celli asserted hewent to work at Hawley's in March or April 1960, continued working there 2 years andhad worked at Orthodontist's for approximately 3 years since leaving Hawley's.Lopez,who replaced Celli at Hawley's, worked there approximately 2 years prior to the layoffof September 25. It thus appears that Martinez started at Hawley's in 1960. ,'350DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have foundsupra,section I, that approximately 50 percent of all the appliancesproduced at Hawley's, by Martinez and Lopez, were products prepared for sale by-Orthodontist's, the other 50 percent being, inferentially, sold under the Hawley name.It appears undisputed that Lopez, among other duties, made two or three trips eachday with cases which needed to be cured, covering products of both Hawley's andOrthodontist's.Prior to January 31, 1964, this curing was done at a location otherthan the plant occupied by the Orthodontist's employees.However, after January 31the Hawley's products, and Orthodontist's products prepared by Hawley's employees,were all cured at the Orthodontist's laboratory, and it was Lopez who transferred'these cases from one place to the other.He also took Orthodontist's work to Hawley'sto be worked on by Martinez and Lopez.Lopez related that on Friday, September 25, about lunchtime, he made one of hisusual trips with cases to Orthodontist's.At that time Rubin told him not to takeanything over to Hawley's and advised Lopez to wait, as Rubin was going tofawley's.27Rubin then accompanied Lopez to Hawley's saying nothing to himwhile enroute.When they arrived at Hawley's, Rubin raised his arms and toldMartinez to stop.According to Lopez, Rubin advised Martinez, forthwith, "I amgoing to let you go because of insubordination. I am going to let you go for 2months until you've decided to come back on my own conditions." Lopez assertedthat Rubin did not state what he meant by "conditions."Rubin then turned toLopez and advised him that he was also going to let him go "because I did not sayhello to him when I came in the place." 28Martinez' version of the events of Sep-tember 25, during Rubin's appearance, substantially corroborates Lopez' version.Martinez related that after being advised by Rubin, "I am giving you 2 months, orsomething like that, layoff.When you are ready to return on my terms, you may,"he and Lopez changed clothes and left.The events preceding the precipitate action of Rubin on September 25 are nextset forth.Martinez credibly related that about noon on Wednesday, September 23, Rubincame to Hawley's,calledMartinez inside a dressing room,and closed the door.29Martinez' version, which I credit, of the conversation follows.Rubin advisedMartinez that someone had said that Hawley's had a connection with Orthodontist's.Martinez related that he responded that that was no secret since there was an exchangeof employees, and delivery boys had delivered work from one place to the other, thatthe employees had worked for Orthodontist's and Hawley's.Rubin then assertedthat he understood that the employees at Orthodontist's were trying to get into aunion,stating, "If they do I'll fire everybody and I'll close the place."Martinezasserted that he remained silent.30On Thursday, September 24, in the early afternoon, Rubin returned to Hawley's.Martinez and Lopez were both present.Rubin advised Martinez, "Those S 0 Bbastards are getting in the union. I'll close the place, I'll fire everybody, and if theyget in the Union it's your fault."Rubin then advised Martinez and Lopez that hedid not need Hawley's or Orthodontist's, that he could do without either, that he hadmade his money. It is undisputed that Rubin advised Martinez at that time thatRubin intended to take out a certain amount each week until Martinez repaid moneywhich Rubin asserted Martinez owed to Rubin.3121 It is undisputed that Rubin customarily made two or three trips each week toHawley's." Lopez' assertion that Rubin had never complained about his not saying hello previ-ously,and making no other explanation,stands undisputed.s Hawley's was described as comprising a laboratory with a small dressing room, whichcan be closed off.80 Lopez did not hear this conversation.Rubin did not dispute Martinez'recitation.ffi The effort of Rubin to confuse the facts surrounding the layoff,and failure to recallMartinez and Lopez, are illustrated by the evidence relative to an advancement of moneyby Rubin to Martinez,7 years prior to the time of the hearing, and Martinez'allegedmisconduct,unrelated to work,some 20 years previously.These events are set forthherein merely to avoid further confusion.Martinez related the circumstances under which he obtained an alleged loan of $4,000from Rubin 7 years previouslyHe asserted that at that time District 65 was trying toget into Orthodontist's, and Rubin advised him he was not going to take it sitting downand was going to fight it. It does not appear'disputed that a sum of money was advanced.Martinez related that while he worked for Rubin at Orthodontist's he received a bonus ofthe total amount of $2,500 each year,$1,000 In June and $1,500 at Christmas,becausehe was working very late each day and this was Rubin'sway of taking care of overtime.After he started working at Hawley's, Rubin discontinued these bonus payments,although ORTHODONTIST'S SERVICE, ETC.351It appears undisputed that about a week prior to September 25 Martinez calledRubin telling him he wanted to discuss a personal matter with him.Martinezexplained to Rubin at that time thathis sonhad been friendly with some boys whowere involved in a pilferage.The son was not involved.Martinez requested thatRubin allow him do bringhis sonto Hawley's, to keep him around after school hours.Rubin did not agree, asserting the place was not covered by compensation for suchcontingencies.Rubin's suggestion that the son could sell papers was not wellreceived by Martinez.Rubin's recitation as counsel, as distinguished from his recitationas a witness,was that when he told Martinez that it was a question of occupying his son, he advisedMartinez that this was the reason Martinez had never paid him moneys which Martinezowed him, and was always broke. Rubin asserted that on Friday, September 16,Martinez responded, "You are no damn good, you take the blood and sweat fromme," and that all this was said in anger.Rubin asserted that he returned to thelaboratory again on Monday, told Martinez that they had been together too long,and tried to explain just what he had to do and what the situation was.Rubinasserted that Martinez became abusive and Rubin walked out.Rubin then stated,"On thinking the matter over, over the weekend, it continued the same insubordina-tion,insulating [sic]matter of talking and so forth. I felt we just couldn't go on.So whenI came inthat Friday [September 25] I didn't raise my hands, I didn't holler,Imerely said " `Tom, you are laid off for insubordination. If in 3 or 4 weeks or soyou reconsider it, you will be back to work."'Rubin was asked to state the reasonhe laid off Lopez.He responded that he had stated to Lopez, "Robert, you are nothappy working here anyway.You never say good morning to me, you never saygood night. I have to make you talk to me. Youare insolent.I don't know whatails you, but this lab cannot workYou can't run this lab, and therefore, unfortu-nately, you too are laid off " I do not credit these self-serving unsworn declara-tions of Rubin.Lopez corroborated Martinez'assertionthat Rubin, on Thursday, September 24,advisedMartinez and Lopez that the employees at Orthodontist's intended to get aunion inthe place and that Rubin intended to close itLopez asserted that Rubinthen had an argument with Martinez relative to some money which Rubin assertedMartinez owed him.Lopez denied that on September 25 Rubin told him that he was continually insub-ordinate by never saying good morning and never saying goodby and always beinginsolent.Lopez denied that Rubin ever discussed his attitudeLopez acknowl-edged that Rubin had stated that Lopez could not work by himself at Hawley's, andtherefore Rubin had to lay him off. I credit Lopez to the extent his testimony is atvariance with the statements of Rubin.Next considered are the events following the layoff of Martinez and Lopez.Martinez reported his layoff, and that of Lopez, to VanDelft, inferentially onFriday, September 25.VanDelft arranged for them to meet him at the Board officeon Monday, September 28.Also present were Woodyard, who had been designatedshop steward, and Rubin.At that time Rubin, in the presence of Janes, a Boardagent, objected to the presence of Martinez, asserting that he had been fired anddid not belong in the room.Rubin insisted that Martinez leave.VanDelft raiseda question of the reason for the discharge.Rubin responded he had let Martinezgo for insubordination.VanDelft asked for the specifics.Rubin responded thatMartinez had been insubordinate, but refused to provide any details.Rubin, at thesame time, refused to reply as to whether Lopez had been insubordinate.VanDelftrequested the two employees be reinstated.Rubin refused, asserting that Martinez"would never come back." VanDelft called to Rubin's attention the fact that Lopezhad worked at Orthodontist's previously, had long seniority, and that since Ortho-Martinez asserted that he worked from 8 a.m. until 8 p.m. each day, 5 days a week.Martinez asserted that he had offered voluntarily to have a part of the amount advancedtaken from bonuses, and that Rubin refused this offer on two occasions,and Rubin hadadvised Martinez to forget about the money advanced.Rubin, upon inquiry by me, denied that his claim of "gross insubordination" related tothe disclosure that Hawley's was owned by Rubin, or was related to the loan.Rubinasserted that it was related to a personal matter involving Martinez.Rubin then sought to inject an arrest, which he acknowledged occurred more than 10years previously,and Martinez asserted occurred 20 years previously.Rubin acknowledgedthat he had no evidence of a conviction relating to this matter.I find,in accordance with Rubin's admissions, that neither matter was the underlyingcause of the layoff. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDdontist'swas working a tremendous amount of overtime, there was no reason Lopezcould not be put to work there.Rubin refused to reinstate Lopez.Following aneffort to work out a consent election, VanDelft again requested Rubin to reinstateMartinez and Lopez.Rubin then responded, "Since people had joined the Unionitwas now common knowledge that Hawley's and Orthodontist's were the samething" and therefore he could not use Martinez and would not put him back.The next meeting between VanDelft and Rubin occurred on October 5 at a formalhearing atthe Board offices.At that time there was a discussion of the events atHawley's and Rubin asserted, "I had to let Martinez and Lopez go because they hadjoinedthe Union, and if they were not in the Union I would have called them backby now." 32Respondent misplaces confidence in the recitation of a stipulation signed byVanDelft and Rubin on October 13. The stipulation is a supplement to the consent-election agreementand provides for the exclusion from the unit of certain relativesof Rubin.The stipulation, as originally prepared, then provides: "The undersignedfurther stipulate that Robert Lopez and Thomas Martinez are eligible to vote in theelection because they are on the payroll of Hawley's, Inc., in the eligible period andhave been temporarily laid off."To this typed statement there is added in ink,at the end, "because ofgrossinsubordination."VanDelft asserted that when hewas first shown, and read, the stipulation, the words "because of gross insubordina-tion" did not appear thereon, or he would not have signed it.Asked if these wordsappeared at the time he signed it, VanDelft asserted that he did not know, that hesimply did not notice them. I find the language upon which Respondent relies doesnot establish the ultimate fact.Neither can it be said that a stipulation between theUnion and Respondent, assuming agreement, would be binding on either GeneralCounsel or the Board, nor does it establish the ultimate fact.It is undisputed that Rubin has made no effort to recall either Martinez or Lopez.Concluding FindingsThere are numerous cases holding that an employee may be discharged for agood reason, or no reason at all, provided only that the reason was not a dis-criminatory one, or a mixed motive.Thus, the first question becomes one of theunion activity of Martinez and Lopez, and Rubin's knowledge thereof.It is patent that District 65 had a meeting on September 9 which was attendedby many of the Respondent's employees, during which a number of the employeessigned union authorization cards.33 It appears undisputed that Martinez and Lopezattended this meeting; however, the question of when they signed union authorizationcards is in dispute, and is next considered.McNeese asserted that all 12 of the Orthodontist's employees signed cards onSeptember 9.McNeese then asserted that both Martinez and Lopez also signed cardson September 9. Piccolo, without specifying who was included, asserted that every-one signed an authorization card on September 9.While Armstrong asserted thatMartinez and Lopez were present when the cards were signed, his testimony containsno statement relative to their signing a card.Martinez asserted that he signed a82Rubin, whose answers were evasive and equivocal throughout the hearing, acknowl-edged that in a pretrial statement he had asserted, "Actually when Martinez and Lopezwere temporarily laid off to begin with, for gross insubordination, as of September 25,this layoff was changed into a permanent firing as of October 5." Rubin acknowledgedmeeting VanDelft at the Board office on October 5, but denied advising VanDelft thatMartinez and Lopez were "through now." Asked if it was a fact that he permanentlyfiredLopez and Martinez on October 5, Rubin responded, "That couldn't possibly be afact because Martinez and Lopez both told you, under their examination, they never spokeitword to me after September 25." Rubin explained his pretrial statement as meaning,"I had never intended to imply, and had explained to both Mr. VanDelft and Eisner andthe investigator in charge, that by their [Martinez' and Lopez'] own acts they justWeren't working, they were never actually fired."'Rubin then asserted that his agreement with Martinez and Lopez relative to theiremployment with him was that they do not disclose to the public, in any way, their con-nection, his connection with Hawley's since that was a condition of their employment ; ifitwas ever broken they would not be working for him any longerRubin acknowledgedthat he took it for granted that Lopez and Martinez knew that they were fired.Rubin did not dispute the testimony of numerous witnesses that all of the employeesof Orthodontist's knew that it was Rubin who was operating Hawley's.To the extent Rubin's testimony is at variance with that of VanDelft, I credit the latter.88 Including,according to the testimony of each, McNeese,Armstrong,Piccolo, McFadden,Woodyard, Celli, and Rosser. ORTHODONTIST'S SERVICE, ETC.353membership card, when other employees of Orthodontist's were present, that it was"about September 9," and that Lopez was present on that occasion. Lopez assertedthat he was present at the meeting of September 9 but left the meeting early "so Ididn't have a chance to sign."Lopez then asserted that he signed a card later on"in the middle of September."VanDelft, who distributed the membership cardsand had them returned to him, could not remember the exact date when Martinezand Lopez signed their membership cards, but asserted it was prior to the layoffof September 25.34VanDelft acknowledged that when he requested Rubin to negotiate with him onSeptember 17, no mention was made of Hawley's. The initial petition, filed Sep-tember 17, as I have foundsupra,listsonly the employees of Orthodontist's andPlastics, not Hawley's. I have found,supra,that the number of production employ-ees at Orthodontist's and Plastics totaled 14, which is the number indicated in theunit in the election petition.35Eisner explained that when it was learned that Rubinwould agree to allow Martinez and Lopez to vote in the election, and not block theelection, an amended petition was filed including Hawley's.The amended petitionwas filed on October 5.I find it improbable that District 65 would not have included Hawley's in theoriginal petition for election if, in fact, Martinez had signed a union authorizationcard, as related by the witnesses, on September 9Ifind the witnesses who sotestified were in error and I do not credit that portion of the testimony of each.However, I credit the testimony of Lopez that he signed a union authorization card"around the middle of September." I find that his authorization card, and that ofMartinez, were received by District 65 on or after September 17, when the petitionfor election was filed, and before the layoff of September 25. It is undisputed thatthe layoff occurred at noon on Friday, September 25, and these layoffs were discussedby District 65 representatives with Rubin, at a meeting early on Monday, Sep-tember 28. I further find that Rubin knew of the union activity of Martinez andLopez prior to the layoff of September 25.I turn next to the purported reason, assigned by Rubin, for the layoff of Martinezand Lopez.He described, in each instance, the reason as "gross insubordination."The record contains no credible evidence of insubordination by Lopez, an employeeof Rubin's for at least 10 years at Orthodontist's and Hawley's combined.Rubindid not dispute Lopez' assertion that Rubin had never complained to Lopez aboutLopez' alleged failure to say hello to Rubin on the occasions when Rubin came toHawley's.Neither did Rubin dispute Lopez' assertion that Rubin said nothing tohim while the two walked together from Orthodontist's to Hawley's, immediatelyprior to the layoff.I have found,supra,that during an organizing effort by an unidentified union inJune, Rubin engaged in unfair labor practices by threatening to fire any employeehe observed talking to the union representative.While Rubin asserted he previouslyhad a problem with District 65, as a defense for his failure to bargain, it is thusdemonstrated that Rubin's real purpose, in June and thereafter, was to preclude theemployees from exercising rights guaranteed by Section 7 of the Act; to wit:Theright to organize and to select representatives of their own choosing.I have also found, on the credible testimony of McNeese, that Rubin advisedMcNeese that he had attended a union meeting, inferentially on or about September 9.Itmay reasonably be inferred that Rubin was aware that Martinez and Lopez werealso among those who attended that meeting. I have also found that on September 24,the day before the layoff, Rubin advised both Martinez and Lopez that the employeesat Orthodontist's were getting in the Union, that Rubin intended to close the placeand fire everyone, and advised Martinez that the union activity was his fault.While Rubin sought to obscure the circumstances immediately preceding the lay-off, it is patent from Rubin's admissions that neither the alleged loan of money norMartinez' involvement in a morals charge some 10 or 20 years previously was in anyway related to the layoff. I believe Martinez' assertion that when Rubin raised hisvoice in anger, it was Martinez's policy to keep his mouth closed. It is thus mostm Respondent requested the production of the membership cards.General Counselasserted that he had returned them, inferentially at the conclusion of the election pro-ceedings,to VanDelft and, General Counsel asserted, VanDelfthad been unableto locatethem.zs I do not credit the explanation of Eisner as to the reason for the omission of Ilawley'sat the time the petition for election was filed on September 17.Eisner related thatVanDelft had advised him that Martinez and Lopez had been discharged or laid off, thatthe Union intended to file unfair labor practice charges, and that rather than block anelection itwas his decision to omit Hawley's from the petition.Obviously the layoffdid not occur until 8 days after the filing of the petition for election. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDdifficult to find from the facts in this record, or to believe, that Martinez was in factgrossly insubordinate.Rather, it appears, and I find, that Rubin's assertion of grossinsubordination as to both Martinez and Lopez was pretextuous.Rubin did not dispute the assertion of Eisner that on October 5 Rubin assertedto Eisner and VanDelft, "You know, if those two guys hadn't joined the Union theywould have been back already. I don't understand why they did it." ThereuponEisner turned to VanDelft, in the presence of Janes, Board representative, and askedhim if he had heard Rubin's statement.Eisner related that immediately thereafterhe gave an affidavit to this effect to a Board representative. Similarly, Rubin madeno effort to explain his statement to Martinez, at the time of layoff, that he couldreturn to work when "you've decided to come back on my own conditions."Rubin does not dispute the fact that his failure to reopen Hawley's was due to thefact that his ownership of Hawley's had become public knowledge to a degree. Rubindoes not dispute the fact that all of the Orthodontist's employees knew that Rubinwas the owner of Hawley's.Neither does Rubin dispute the fact that at least halfof the work done by Martinez and Lopez at Hawley's was transferred to and doneby Orthodontist's employees after September 25.36The Board has found a discharge. or layoff, discriminatorily motivated by reasonof the unconvincing character of the reasons adduced to support the discharge,including the timing.Pacemaker Corporation,120 NLRB 987, 991;United FireworksMfg. Co., Inc.,118 NLRB 883, 885.Speaking for the court, Medina has said "the unexplained coincidence of timewith respect to the principal events was really no coincidence at all, but rather partof a deliberate effort by the management to scotch the lawful measures of theemployees before they had progressed too far toward fruition. . . . If employees aredischarged partly because of their participation in a campaign to establish a unionand partly because of some neglect or delinquency, there is nonetheless a violationof the National Labor Relations Act."N.L.R.B. v. Jamestown Sterling Corp.,211F. 2d 725 (C.A. 2).The Board has noted well-established Board and court precedent that direct knowl-edge of an employee's union activities is not a sinequa nonfor finding that he hadbeen discharged because of such activities but may be inferred from the record as awhole.The small number of employees, the abruptness and timing of the dischargewere among the factors considered.Wiese Plow Welding Co., Inc.,123 NLRB 616.The United States Supreme Court inUniversal Camera Corporation v. N.L.R.B.,U S. 474, 477, defines the "evidence" required by Section 10(e) of the Act as "'suchrelevant evidence as a reasonable mind might accept as adequate to support a con-clusion.'Accordingly, it `must do more than create a suspicion of the existence ofthe fact to be established.... it must be enough to justify, if the trial were to ajury, a refusal to direct a verdict when the conclusion sought to be drawn from it isone of fact for the jury.' "In view of the above facts, and upon the entire record as a whole, I find thatRubin's purported reason for laying off, and subsequent refusal to recall, Martinezand Lopez was a pretext, and that the real reason and "moving cause" was the knownunion and concerted activities of said employees, and said layoffs and failure torecall constituted discrimination with respect to their hire and tenure of employment,to discourage membership in District 65, and were unfair labor practices, in violationof Section 8(a) (3) and (1) of the Act.F.Unfair labor practice strikersDuring the hearing, General Counsel amended the complaint to allege that theemployees ceased work concertedly on October 29 and went out on strike, and thatsaid strike was caused and provoked by the unfair labor practices which I have foundherein.General Counsel urges that the strikers be granted the customary right toreinstatement upon application.Having found the existence of the unfair labor practices complained of, and findingthat the strike was precipitated by and a result of said unfair labor practices, I willrecommend the customary remedy.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith Respondents' operations described in Section I, above, have a close, intimate,30 I find of no consequence Rubin's assertionthat Hawley'swas a subcontractor andthat after September 25, Orthodontist's could either do its own work or subcontract tosomeone else. ORTHODONTIST'S SERVICE, ETC.355and substantial relation to trade, traffic, and commerce among the several States,and such of them as have been found to constitute unfair labor practices tend tolead to labor disputes obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices, it will be recommended that it cease and desist therefrom and takeaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that Respondent, upon request, bargain collectively withDistrict 65, Retail,Wholesale and Department Store Union, AFL-CIO, as the exclu-sive representative of all employees in the unit herein found to be appropriate for-the purpose of collective bargaining, and if an understanding is reached, embodysuch understanding in a signed contract; that Respondent offer Thomas Martinez-and Robert Lopez immediate and full reinstatement to the former or substantiallyequivalent position of each,37 without prejudice to the seniority or other rights or-privileges of employment of each, dismissing, if necessary, any replacement, andmake each whole for any loss of pay suffered by reason of the discrimination againsteach by a payment of a sum of money equal to the amount each would normally haveearned as wages from September 25, 1964, to the date on which Respondent shalloffer each proper reinstatement, as herein provided, less net earnings, to be computedon a quarterly basis in the manner set forth in F.W. Woolworth Company,90 NLRB289. Interest on backpay shall be computed in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716.Ihave found that the employees who ceased work concertedly on October 29,,1964, are unfair labor practice strikers. It will be recommended that Respondent,upon appropriate application, offer to each striker immediate and full reinstatementto his former or substantially equivalent position without prejudice to his seniorityor other rights or privileges, discharging, if necessary, any replacements in order toprovide work for each of the said strikers.38It is also recommended that Respondent be ordered to make available to theBoard, upon request, payroll records, social security payment records, timecards,personnel records and reports, and all other records necessary to analyze the amountof backpay due under the terms of this Recommended Order.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shall there-fore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the foregoing findings of fact and upon the entire record in the case I makethe following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 8(6) and(7) of the Act.2.District 65, Retail,Wholesale and Department Store Union,AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.By engaging in the conduct set forth in the section entitled "Interference,Restraint,and Coercion," to the extent herein found,Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.4.By discriminating with respect to the hire and tenure of employment of ThomasMartinez and Robert Lopez, thereby discouraging the free exercise of the rightsguaranteed by Section7 of the Act,and discouraging membership in and activitiesfor the above-named labor organization,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(3) and(1) of theAct.5.All productionemployees of Respondent,exclusive of all supervisors as definedin Section 2(11) of the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act.6.District 65, Retail,Wholesale and Department Store Union,AFL-CIO,is,andat all times commencing and since October 21,1964, has been,the exclusive repre-87 SeeThe Chase National Bank of theCity of NewYork, an Juan, Puerto Rico,Branch,65 NLRB 827.88Fitzgerald Mtlls Corporation,133 NLRB 877, 887.212-809-66-vol. 155-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of all employees in the aforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(a) of the Act.7.By failing and refusing at all times, commencing and since October 28, 1964,to bargain with District 65, Retail, Wholesale and Department Store Union, AFL-CIO, as the exclusive bargaining representative of employees in an appropriate unit,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) and (1) of the Act.8.The strike beginning on October 29, 1964, was at all times an unfair laborpractice strike.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that the Respondent James Rubin d/b/aOrthodontist's Service, Hawley's, Inc., and Prior Plastics, Inc., their officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in District 65, Retail, Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organization of its employees, by dis-charging or refusing to reinstate employees, or in any other manner discriminatingagainst them in regard to their hire and tenure of employment or any term or con-dition of employment.(b)Refusing, upon request, to bargain collectively with District 65, Retail,Wholesale, and Department Store Union, AFL-CIO, as the exclusive bargainingrepresentative of all of the employees constituting the unit herein found to beappropriate for the purpose of collective bargaining.(c) Interrogating any of its employees concerning their organizational activities,or threatening economic retaliation by reason of said activities, or warning employ-ees that Respondent would never sign an agreement with District 65, or creating animpression of surveillance, each in a manner violative of the provisions of Section8(a)(1) of the Act.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, to joinor assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in any other concertedactivity for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization asa condition of employment,as authorized in Section 8(a) (3) ofthe Act,as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Offer to Thomas Martinez and Robert Lopez immediate and full reinstate-ment to the former or substantially equivalent position of each without prejudice totheir seniority or other rights and privileges previously enjoyed,and make eachwhole for any loss of pay each may have suffered by reason of Respondents' dis-crimination. against each in accordance with the recommendations set forth in "TheRemedy" herein.(b)Upon application,offer to each of the unfair labor practice strikers immedi-ate and full reinstatement to the former or substantially equivalent position of eachwithout prejudice to the seniority or other rights and privileges previously enjoyedby each, in accordance with the recommendations set forth in "The Remedy" herein.(c)Preserve and, upon request,make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due and the rights of employment under the terms of the Rec-ommendation Order herein.(d)Upon request,bargain collectively with District 65, Retail,Wholesale andDepartment StoreUnion, AFL-CIO, as the exclusive representative of all employ-ees in the aforesaid unit,and if an understanding is reached,embody such under-standing in a signed agreement. ORTHODONTIST'S SERVICE, ETC.357(e) Post at its several places of business in New York, New York, copies of the-attached notice marked "Appendix." 39Copies of said notice, to be furnished by theRegional Director for Region 2, shall after being duly signed by Respondent's rep-resentatives, be posted by the Respondent and maintained by it for 60 consecutivedays thereafter in conspicuous places, including each of Respondents' bulletinBoards.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 2, in writing, within 20 days fromthe date of the receipt of this Trial Examiner's Decision, what steps the Respondenthas taken to comply with the foregoing Recommended Order.It is further recommended that unless within 20 days from the date of the receiptof this Trial Examiner's Decision, the Respondent shall notify the said RegionalDirector, in writing, that it will comply with the foregoing recommendations,40 theNational Labor Relations Board issue an order requiring Respondent to take theaforesaid action.'Inthe event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder."dU In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondents have taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain collectively, in good faith, with District 65, Retail, Whole-sale and Department Store Union, AFL-CIO, as the exclusive representative ofall the employees in the bargaining unit described below with respect to rates ofpay, hours of employment, and other conditions of employment, and if anunderstanding is reached, we will embody such understanding in a signed con-tract.The bargaining unit is:All production employees of Respondent, exclusive of all supervisors asdefined in Section 2 (11) of the Act.WE WILL NOT discourage membership in District 65, Retail, Wholesale andDepartment Store Union, AFL-CIO, or any other labor organization of ouremployees, by discriminating in regard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT interrogate any of our employees concerning their organiza-tional activities, or threaten them with economic retaliation because of saidactivities, or warn employees that we will never sign an agreement with District65, in a manner violative of Section 8(a) (1) of the Act.WE WILL NOT do anything to create an impression of surveillance of unionactivities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right of self-organization, to form labororganizations, to join or assist District 65, Retail,Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL offer to Thomas Martinez and Robert Lopez immediate and fullreinstatement to the former or substantially equivalent position of each, with-out prejudice to their seniority or other rights or privileges previously enjoyed,and we will make each whole for any loss of pay suffered as a result of thediscrimination against each. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon application, offer to each of the unfair labor practice strikers,immediate and full reinstatement to the former or substantially equivalent posi-tion of each, without prejudice to the seniority or other rights or privileges pre-viously enjoyed by each.JAMES RUBIN D/B/A ORTHODONTIST'S SERVICE,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)HAWLEY'S, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)PRIOR PLASTICS, INC.,Employer..Dated-------------------By-----------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of the right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500.Century Papers, Inc.andUnited Papermakers and Paperwork--ers,AFL-CIO, Local Union No.854.Case No. 23-CA-1994.October 27,1965DECISION AND ORDERUpon charges duly filed by United Papermakers and Paperworkers,AFL-CIO, Local Union No. 854, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Region 23, issued'an amended complaint dated May 14, 1965, against Century Papers,,Inc., herein called Respondent, alleging that Respondent had engagedin and was engaging in unfair labor practices within the meaning ofSection 8(a) (5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended.Copies of the charge, amendedcomplaint, and notice of hearing were served upon Respondent and the.Charging Party.On May 19, 1965, Respondent duly filed its answer admitting cer-tain allegations of the complaint, but denying the commission of anyunfair labor practices.On June 17, 1965, all parties to this proceeding entered into a stipu-lation whereby they agreed that the charge, complaint, Respondent'sanswer, amendment to complaint, and the stipulation of facts con-stitute the entire record in the case and that no oral testimony is,155 NLRB No. 40.